Citation Nr: 1113320	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-23 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include sacralization of L5 with right lower extremity pain and arthritis of the lumbar spine.

2.  Entitlement to service connection for a nerve disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION


The Veteran served on active duty from February 1966 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the claims.

The Board acknowledges that the RO referred to the sacralization of L5 and lumbar spine arthritis as separate claims.  However, as both conditions involve the same spine, and it appears the Veteran is seeking service connection on the same factual premise, the Board has identified it as a single issue.

The Board also acknowledges that the Veteran's Substantive Appeal, as well as a July 2009 statement from his accredited representative, only referred to the sacralization of L5 and hearing loss claims.  However, the record does not reflect the Veteran specifically stated he was withdrawing the claims of service connection for hypertension and a nerve disorder from appeal.  Moreover, in a March 2011 statement, the representative asserted that it was not clear that the Veteran's intent was to withdraw these additional issues, and requested that the Board liberally construe that it was the intent of the Veteran to have all of the issues addressed.  Accordingly, the Board will address these issues in this decision.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's lumbar spine and hearing loss claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Veteran's accredited representative essentially asserted in a March 2011 statement that the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a nerve disorder was incurred in or otherwise the result of his active service.

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's hypertension was incurred in or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  A nerve disorder was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Hypertension was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in April 2006, which is clearly prior to the August 2007 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the April 2006 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding nerve disorder and hypertension claims.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there are outstanding records showing he has such disabilities due to his active service.  He has not indicated that a hearing is desired in conjunction with this appeal.  Although no VA medical examination was accorded to him regarding either his nerve disorder or hypertension claim, for the reasons detailed below the Board finds that no such development is warranted based on the facts of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, a nerve disorder and hypertension are the type of conditions which required specific medical testing to confirm their existence.  As such, they are not the type of disabilities subject to lay observation.

Analysis

In the instant case, the Board finds that the preponderance of the competent medical and other evidence of record is against the Veteran's claims of service connection for a nerve disorder and hypertension, and they must be denied.

Initially, the Board notes that a thorough review of the competent medical evidence of record reflects the Veteran has been treated for a variety of medical conditions.  However, these records do not reflect he was ever diagnosed with a chronic nerve/neurologic disorder.  In other words, the record does not reflect he has the claimed disability.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has had a nerve/neurologic disorder at any time during the pendency of this case.

The Board further notes that even if the Veteran did currently have a nerve disorder, his service connection claim would still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).

The Board observes that the Veteran has been diagnosed with hypertension.  However, there is no indication of hypertension in his service treatment records.  For example, on Reports of Medical History completed as part of his August 1965 enlistment examination and December 1968 separation examination, he indicated that he had not experienced high or low blood pressure.  Moreover, his blood pressure was noted as being 110/70 (systolic/diastolic) and 132/76 respectively.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.); see also Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003) (Hypertension means persistently high arterial blood pressure, and by some authorities, the threshold for high blood pressure is a reading of 140/90.)  

The Board also notes that the Veteran's neurologic condition was evaluated as normal on this examination, and he indicated on the concurrent Reports of Medical History that he had not experienced neuritis.

In a February 1969 statement, the Veteran affirmatively indicated that there had been no change in his medical condition since his last service examination.

The Board further notes that there is no competent medical evidence diagnosing hypertension until years after the Veteran's separation from service.  As such, he is not entitled to a grant of service connection for a chronic disability present to a compensable degree within the first post-service year pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In addition, no competent medical opinion is of record which relates the Veteran's current hypertension - or the claimed nerve disorder - to active service.  Moreover, the Board concludes that no development on this matter is warranted in this case.  In the absence of evidence of in-service incurrence or aggravation of the claimed disabilities, referral of this case for an opinion as to etiology would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical nexus opinion would not be supported by what actually occurred in service.  Simply put, there is no relevant complaint or clinical finding for a clinician to link the claimed disabilities to the Veteran's military service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).  

The Board acknowledges that the Veteran did indicate his claimed nerve disorder and hypertension were due to Agent Orange/herbicide exposure while on active duty in the Republic of Vietnam.  Further, his service personnel records confirm he had active service in Vietnam, and thus, such exposure is presumed to have occurred.  See 38 U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to a herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

As detailed in the preceding paragraph, hypertension is not one of the conditions presumptively associated with herbicide exposure.  Further, nothing in the record assembled for the Board's review reflects he has been diagnosed with a nerve disorder associated with such exposure.  Therefore, he is not entitled to service connection on a presumptive basis for these disabilities under 38 C.F.R. § 3.309(e).  Moreover, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); Notice 68 Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395 (2007); 75 Fed. Reg. 32540 (2010).

No other basis for a grant of service connection is demonstrated by the evidence of record.  

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a nerve disorder and hypertension.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for a nerve disorder is denied.

Entitlement to service connection for hypertension is denied.


REMAND

With respect to the Veteran's lumbar spine claim, the Board notes that as part of his August 1965 Report of Medical History, he indicated that he had been treated within the past 5 years for back difficulty.  Moreover, the physician's comments section of this Report noted that the Veteran had sacralization at L5 by X-ray and physician's report, and that he experienced occasional pain as a result thereof.  As such, he had a pre-existing lumbar spine disorder that was noted at the time of his entry into active service.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Veteran's service treatment records reflect he was treated on multiple occasions for complaints of back pain while on active duty, to include being placed on physical profile in June 1966 due to mechanical low back pain.  However, it is not clear from the record whether these complaints represent the temporary or intermittent of the pre-existing lumbar spine disorder, or aggravation thereof.  It is noted that the spine was clinically evaluated as normal on both the August 1965 and December 1968 examinations.

In view of the foregoing, the Board finds that a VA medical examination is necessary to determine whether the Veteran's pre-existing lumbar spine disorder was aggravated as a result of his active service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

With respect to the hearing loss claim, the Board observes that, for the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

The Veteran has essentially contended that he has hearing loss due to in-service noise exposure.  Further, the RO noted that his service personnel records showed he served in the Republic of Vietnam as a track vehicle mechanic to artillery and helicopter engines.  Therefore, noise exposure during service has been conceded.  Moreover, VA audio examination conducted in February 2007 show a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  However, in a subsequent July 2007 examination report, the VA audio examiner stated that there was insufficient evidence available at that time to address the etiology of the Veteran's hearing loss.  The examiner noted that the Veteran reported having annual hearing conversation audiograms while working as a machine tender and operator, and for which he reported having worked for 28 years.  The examiner stated that these audiograms were likely to provide pertinent information regarding the onset of hearing loss.  Additionally, there was a change in hearing that occurred between 2002 and 2007, especially in the right ear.  The examiner stated that this was suggestive of hearing loss that may have been progressive until his retirement in 2006.  Therefore, it was the examiner's opinion that additional information was reasonably available and that it could provide pertinent evidence to this claim.

The Board notes that the Veteran did not identify his annual employee audio evaluations when requested for such information by the April 2006 VCAA letter.  Nevertheless, this does not change the fact that he did identify such treatment at the February 2007 and July 2007 VA audio examinations, and that the July 2007 examination report stated that such evidence was pertinent to the resolution of this case.  The Board notes, however, that no attempt appears to have been made to obtain these records.  As such, a remand is required for this purpose.  More recent treatment records regarding the hearing loss, and lumbar spine disorder, should also be obtained while this case is on remand.

After any additional evidence is obtained to the extent possible, the Veteran's claims folder should be returned to the July 2007 VA examiner for clarification as to the etiology of the Veteran's hearing loss.  If this clinician is unavailable, then he should be provided with a new examination to obtain this opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his lumbar spine/low back and hearing loss since May 2009.  In addition, the AMC/RO should follow-up on his account of annual hearing examinations at his former employer.

After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the current nature and etiology of his lumbar spine disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the pre-existing lumbar spine disorder was aggravated by the Veteran's active military service.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines that the opinion cannot be provided without resort to speculation.

3.  The Veteran's claims folder should also be returned to the July 2007 VA audio examiner for clarification of his opinion regarding the etiology of the Veteran's hearing loss.  Specifically, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the current hearing loss disability was incurred in or otherwise the result of active service, to include the conceded noise exposure that occurred therein.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines that the opinion cannot be provided without resort to speculation.

If the clinician who conducted the July 2007 VA audio examination is unavailable, then the Veteran should be accorded a new examination in order to obtain the requested opinion.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the May 2009 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


